DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  
A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  
Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings were received on 11/08/21.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donald et al. (US 2015/0275637 – cited previously) in view of Betzer Tsilevich (US 2012/0000642 – cited previously).
With respect to independent claim 1, Donald et al. discloses a system, comprising: 
a hydrocarbon production site 15 (Fig. 1 and 2); and 
a direct contact steam generator (DCSG) 14 system, wherein:
the DCSG system is configured to generate steam and supply the steam to an oil recovery process ([0087]);

the DCSG system includes a DCSG boiler to which feedwater is provided, the feedwater being treated and supplied to the DCSG system from a central processing facility (CPF) 27 ([0081]; [0085]-[0087]), wherein the feedwater provided to the DCSG boiler includes make up water ([0093], wherein the produced water 32 is from the FWKO and can include contaminants; [0095], wherein make up water can include treated water).
	Donald et al. discloses wherein make up feedwater is added to the DCSG boiler, as noted above; although silent to the inclusion of bitumen mining process pond water therein, Donald et al. does disclose wherein the water-hydrocarbon separator provides for separation of heavier hydrocarbons such as bitumen at high temperatures and pressures ([0097]).  Since the reference additionally discloses wherein the produced water from the FWKO contains a certain amount of hydrocarbons and is still used as feedwater ([0094]), it would have been an obvious matter of choice and design to one having ordinary skill in the art to provide for the inclusion of bitumen mining process pond water as a portion of the feedwater since Donald et al. suggests the production of bitumen at the hydrocarbon recovery facilities by noting the required separation thereof from the produced fluids and further, wherein the inclusion of hydrocarbons, i.e., bitumen, may be present in the feedwater, and as such, one having ordinary skill in the art would recognize bitumen mining process pond water as a suitable feed water source capable of use with the system.  Additionally, Betzer Tsilevich suggests water fed to a direct contact steam generator used for oil recovery to include produced water separated from a produced oil emulsion and/or low quality water salvaged from industrial plants such as refineries and tailings from oilsands mine (abstract; [0025]; [0097]).  As such, it would have been obvious to one having ordinary The Examiner notes, the instant specification discloses pond water from a bitumen mining operation (i.e., tailings) as a component of the make-up feedwater in [0021]; as such, Applicant’s amended limitation to require the feedwater “include” bitumen mining process pond water is interpreted to encompass the presence of pond water in the make-up feed water.
	With regard to the distance of the CPF from the DCSG system, Donald discloses wherein the CPF is located at a distance which is typically located several kilometers from the remote hydrocarbon recovery facilities/DCSG system ([0086]).  Although silent to several kilometers as encompassing 10 to 100 miles away from the hydrocarbon production site, since the reference clearly suggests the ability to position the CPF at a distance from the DCSG system, one having ordinary skill in the art would recognize the optimal distance for such positioning as based on environmental conditions and design matters encountered at a particular site since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the instant specification fails to establish the criticality of the distance of the CPF to the DCSG system, as exemplified by the instant disclosure’s suggestion of the distance being 10-100 miles, less than 10 miles or further than 100 miles from the oil production site in [0015], and, as such, there is no evidence that such a distance is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed distance range as critical and it is unclear if any unexpected results are achieved by using such distances.  Since the CPF of Donald is disclosed as located at a distance that includes several kilometers, the determination of the optimal distance for a given 

With respect to independent claim 2, Donald et al. discloses a system comprising:
a hydrocarbon production site 15 (Fig. 1 and 2); and 
a direct contact steam generator 14 (DCSG) system, wherein:
the DCSG system is configured to generate steam and supply the steam to an oil recovery process ([0087]);
the DCSG system resides at the hydrocarbon production site ([0081]; [0085]-[0086]); and
the DCSG system includes a DCSG boiler to which feedwater is provided, the feedwater being treated and supplied to the DCSG system at a location located at a distance of several kilometers from the hydrocarbon production site ([0081]; [0085]-[0087]; [0088], the produced water component can be used as feedwater for the DFSG), wherein the feedwater provided to the DCSG boiler includes make up water ([0093], wherein the produced water 32 is from the FWKO and can include contaminants; [0095], wherein make up water can include treated water).
	Donald et al. discloses wherein make up feedwater is added to the DCSG boiler, as noted above; although silent to the inclusion of bitumen mining process pond water therein, Donald et al. does disclose wherein the water-hydrocarbon separator provides for separation of heavier hydrocarbons such as bitumen at high temperatures and pressures ([0097]).  Since the reference additionally discloses wherein the produced water from the FWKO contains a certain amount of hydrocarbons and is still used as feedwater ([0094]), it would have been an obvious matter of The Examiner notes, the instant specification discloses pond water from a bitumen mining operation (i.e., tailings) as a component of the make-up feedwater in [0021]; as such, Applicant’s amended limitation to require the feedwater “include” bitumen mining process pond water is interpreted to encompass the presence of pond water in the make-up feed water.
	With regard to the distance of the CPF from the DCSG system, Donald discloses wherein the CPF is located at a distance which is typically located several kilometers from the remote hydrocarbon recovery facilities/DCSG system ([0086]).  Although silent to several kilometers as encompassing within 10 miles of the hydrocarbon production site, since the reference clearly suggests the ability to position the CPF at a distance from the DCSG system, one having ordinary skill in the art would recognize the optimal distance for such positioning as based on In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the instant specification fails to establish the criticality of the distance of the CPF to the DCSG system, as exemplified by the instant disclosure’s suggestion of the distance being 10-100 miles, less than 10 miles or further than 100 miles from the oil production site in [0015], and, as such, there is no evidence that such a distance is critical.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed distance range as critical and it is unclear if any unexpected results are achieved by using such distances.  Since the CPF of Donald is disclosed as located at a distance that includes several kilometers, the determination of the optimal distance for a given hydrocarbon production facility would be achievable through routine experimentation in the art based on environmental conditions and design constraints thereat.

With respect to independent claim 3, Donald et al. discloses a system comprising:
a hydrocarbon production site 15 (Fig. 2); and 
a direct contact steam generator 14 (DCSG) system, wherein:
the DCSG system is configured to generate steam and supply the steam to an oil recovery process ([0087]);
the DCSG system resides at the hydrocarbon production site ([0081]; [0085]-[0086]); and
the DCGS system includes a DCSG boiler to which feedwater is provided, the feedwater being treated and supplied to the DCSG system at a location located within several kilometers of the hydrocarbon production site, wherein the feedwater is not treated or supplied via a central processing facility (CPF) ([0088], wherein it is 42 at the hydrocarbon production site), wherein the feedwater provided to the DCSG boiler includes make up water ([0093], wherein the produced water 32 is from the FWKO and can include contaminants; [0095], wherein make up water can include treated water).
	Donald et al. discloses wherein make up feedwater is added to the DCSG boiler, as noted above; although silent to the inclusion of bitumen mining process pond water therein, Donald et al. does disclose wherein the water-hydrocarbon separator provides for separation of heavier hydrocarbons such as bitumen at high temperatures and pressures ([0097]).  Since the reference additionally discloses wherein the produced water from the FWKO contains a certain amount of hydrocarbons and is still used as feedwater ([0094]), it would have been an obvious matter of choice and design to one having ordinary skill in the art to provide for the inclusion of bitumen mining process pond water as a portion of the feedwater since Donald et al. suggests the production of bitumen at the hydrocarbon recovery facilities by noting the required separation thereof from the produced fluids and further, wherein the inclusion of hydrocarbons, i.e., bitumen, may be present in the feedwater, and as such, one having ordinary skill in the art would recognize bitumen mining process pond water as a suitable feed water source capable of use with the system.  Additionally, Betzer Tsilevich suggests water fed to a direct contact steam generator used for oil recovery to include produced water separated from a produced oil emulsion and/or low quality water salvaged from industrial plants such as refineries and tailings from oilsands mine (abstract; [0025]; [0097]).  As such, it would have been obvious to one having ordinary skill in the art to try bitumen mining process pond water as a component of the make-up The Examiner notes, the instant specification discloses pond water from a bitumen mining operation (i.e., tailings) as a component of the make-up feedwater in [0021]; as such, Applicant’s amended limitation to require the feedwater “include” bitumen mining process pond water is interpreted to encompass the presence of pond water in the make-up feed water.
	With regard to the distance of the location, Donald discloses wherein the steam generator and water-hydrocarbon separator are “in proximity” of the well pads, which includes a distance within about 200 meters.  As such, it would appear the reference suggests the provision of “within 10 miles” as instantly claimed.  One having ordinary skill in the art would recognize the optimal distance for such positioning as based on environmental conditions and design matters encountered at a particular site since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

With respect to dependent claim 4, Donald et al. discloses wherein the CPF 27 is configured to service a quantity of wells and pads (Fig. 1, where several wells are distributed amongst 3 well pads).  Although silent to such as “owned by a plurality of producers or operating entities,” since Donald et al. suggests the distribution of pads at several remote hydrocarbon recovery facilities 15, it would have been an obvious matter of choice and design for such to be owned by more than one producer or single operating entity as based on the remote hydrocarbon facilities within range of the CPF and owners thereof.  Additionally, a recitation of the intended use of the claimed invention, i.e., for the well pads to be owned by a plurality of 
With respect to dependent claim 5, Donald et al. discloses wherein the CPF 27 is separated from the individual remote hydrocarbon recovery facilities 15 (Fig. 1).  Although silent to wherein such a CPF is not operated by a producer but instead is operated by a group selling the CPF services to a producer or plurality of producers, it would have been an obvious matter of choice and design to one having ordinary skill in the art to consider selling the CPF services to a producer or plurality if producers as based on the location of the CPF facility in comparison to the hydrocarbon recovery facilities as well as any economic factors considered with respect to the needs of a producer within the area with regard to the use of steam at a nearby facility.  Additionally, a recitation of the intended use of the claimed invention, i.e., for the CPF to be operated by a group selling the CPF services to a producer or multiple producers, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the remote hydrocarbon recovery facilities of Donald et al. are distributed over an area that is separate from the CPF and as such the CPF could indeed by operated by a group selling the services thereof.
With respect to dependent claim 6, Donald et al. discloses wherein at least a portion of the DCSG boiler feedwater is taken from a free water knockout 44 ([0031]; [0091]; [0093], wherein the produced water 32 is from the FWKO).

With respect to dependent claims 8 and 9, Donald et al. wherein the DCSG boiler feedwater includes produced water and dirty makeup water ([0093], wherein the produced water 32 is from the FWKO and can include contaminants; [0095], wherein make up water can include treated water).
With respect to dependent claim 10, Donald et al. discloses wherein the hydrocarbon production site includes at least one of a well, a pad, and a series of pads ([0085]-[0086] wherein well and at least one well pad are disclosed).
With respect to dependent claim 11, Donald et al. discloses wherein the DCSG system is located a particular distance from the hydrocarbon production site, wherein the distance is in a range from zero to two miles ([0086], wherein the steam generator is disclosed as “in proximity” to the well pad and “in proximity” is defined as a separation within about 200 meters, which falls within the instantly claimed range of 0 to 2 miles).
With respect to dependent claims 12 and 14, Donald et al. discloses wherein: the system includes a remote central processing facility (CPF) 27; and wherein the CPF 27 is configured to service a quantity of wells and pads (Fig. 1, where several wells are distributed amongst 3 well pads).  Although silent to such as “owned by a plurality of producers or operating entities,” since Donald et al. suggests the distribution of pads at several remote hydrocarbon recovery facilities 15, it would have been an obvious matter of choice and design for such to be owned by a plurality of producers or operating entities as based on the remote hydrocarbon facilities within 
With respect to dependent claim 13, Donald et al. discloses wherein: the system includes a remote central processing facility (CPF) 27; and wherein the CPF 27 is separated from the individual remote hydrocarbon recovery facilities 15 (Fig. 1).  Although silent to wherein such a CPF is not operated by a producer, but instead operated by a plurality of producers or operating entities, it would have been an obvious matter of choice and design to one having ordinary skill in the art to consider selling the CPF services to a plurality of producers or operating entities as based on the location of the CPF facility in comparison to the hydrocarbon recovery facilities as well as any economic factors considered with respect to the needs of a producer within the area with regard to the use of steam at a nearby facility.  Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the remote hydrocarbon recovery facilities of Donald et al. are distributed over an area that is separate from the CPF and as such the CPF could indeed by operated by a plurality of producers or operating entities.
27 is separated from the individual remote hydrocarbon recovery facilities 15 (Fig. 1).  Although silent to wherein such a CPF is not operated by a producer but instead is operated by a group selling the CPF services to a producer or plurality of producers, it would have been an obvious matter of choice and design to one having ordinary skill in the art to consider selling the CPF services to a producer or plurality of producers as based on the location of the CPF facility in comparison to the hydrocarbon recovery facilities as well as any economic factors considered with respect to the needs of a producer within the area with regard to the use of steam at a nearby facility.  Additionally, a recitation of the intended use of the claimed invention, i.e., for the CPF to be operated by a group selling the CPF services to a producer or plurality of producers, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the remote hydrocarbon recovery facilities of Donald et al. are distributed over an area that is separate from the CPF and as such the CPF could indeed by operated by a group selling the services thereof.
With respect to dependent claim 16, Donald et al. discloses wherein at least a portion of the DCSG boiler feedwater is taken from a free water knockout 44 ([0031]; [0091]; [0093], wherein the produced water 32 is from the FWKO).
With respect to dependent claim 17, Donald et al. discloses wherein at least a portion of the DCSG boiler feedwater is taken from a skim tank disposed downstream of a free water knockout ([0033]; [0094]; [0096], wherein a skim tank is disclosed as located downstream from the FWKO).
32 is from the FWKO and can include contaminants; [0095], wherein make up water can include treated water).
With respect to dependent claim 20, Donald et al. discloses wherein the hydrocarbon production site includes at least one of a well, a pad, and a series of pads ([0085]-[0086] wherein well and at least one well pad are disclosed).
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 12 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant’s arguments and amendments made with respect to the 35 USC 112 rejections as set forth in the previous office action have been fully considered and are persuasive.  The 112 rejections as set forth therein have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) as anticipated by Donald et al. have been fully considered and are persuasive in view of Applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 therewith in view of further consideration of Applicant’s amendments.
 	Applicant notes the amended features presented for each of independent claims 1, 2 and 3, as well as the Examiner’s acknowledgement that Donald fails to disclose bitumen mining process pond water.  Applicant notes the teachings of Betzer pertaining to tailing pond water as being injected into an opposite side of horizontally sloped pressure drum and asserts, as such, Betzer does not teach or suggest wherein the feedwater includes bitumen mining process pond water.
	The Examiner acknowledges Applicant’s comments pertaining to [0097] of Betzer; the Examiner further acknowledges Applicant’s amendments requiring the feedwater include bitumen mining process pond water, as well as wherein the instant specification discloses how such is included in the feedwater by being a component of the make-up water.
	As indicated in the rejection now presented above, Donald discloses produced water and make up feedwater are added to the DCSG boiler, wherein the water-hydrocarbon separator provides for separation of heavier hydrocarbons such as bitumen at low quality water salvaged from industrial plants such as refineries and tailings from oilsands mine (abstract; [0025]; [0097]), i.e., pond water from a bitumen mining process.  Since Betzer Tsilevich suggests bitumen mining process pond water as an alternative to produced water, it would have been obvious to one having ordinary skill in the art to try bitumen mining process pond water as an alternative to the produced water make up water suggested therein in order to provide a known alternative water source thereto for steam production.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL11/15/21